Citation Nr: 0335942	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-00 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to tuition assistance under Chapter 30, Title 38, 
United States Code, for the period of November 11, 2000 to 
March 4, 2001.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran began service on active duty in May 1996.  He 
exercised his entitlement to educational assistance benefits 
during his period of active service.



This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran participated in an educational program 
approved by VA for tuition assistance from November 11, 2000 
to March 4, 2001, and again from March 12, 2001 to June 22, 
2001.

2.  The veteran made informal application for tuition 
assistance under Chapter 30, Title 38, United States Code, 
for both periods of participation within one year of March 4, 
2001.

3.  VA acknowledged receipt of the veteran's informal 
application for tuition assistance.


CONCLUSION OF LAW

Application for tuition assistance under Chapter 30, Title 
38, United States Code, for the period of November 11, 2000 
to March 4, 2001 was made timely.  38 U.S.C.A. §§ 5102, 5103, 
5107 (West 2002); 38 C.F.R. §§ 21.1030, 21.1031, 21.1032(b) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7020 (Fed. Cir. Sept. 
22, 2003), which invalidated portions of the implementing 
regulations.  Following a complete review of the record, the 
Board finds that the development of this claim has not 
proceeded in accordance with the provisions of the law and 
regulations in that the veteran was not provided proper 
notice under the VCAA.  The evidence of record, however, 
allows for a complete grant of benefits sought and the 
veteran will not be prejudiced by the Board's issuance of a 
decision at this time notwithstanding the procedural defect.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Chapter 30, Title 38 of the United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  Chapter 20, Title 10 of the United States Code, 
allows for the use of certain educational assistance benefits 
prior to an individual's separation from service.  Also see 
Public Law 106-398 (Oct. 30, 2000); Public Law 107-14 (June 
5, 2001).  One of the educational assistance benefits 
available to servicemen is entitlement to reimbursement of 
tuition for service members prior to their discharge or 
release from service and application for the tuition 
assistance payment must be made within one year of the ending 
date of the term for which payment is requested.

The evidence of record shows that the veteran participated in 
an educational program approved by VA for tuition assistance 
from November 11, 2000 to March 4, 2001, and again from March 
12, 2001 to June 22, 2001.  

The veteran's claims folder includes an online application 
for tuition assistance and an undated response from the RO 
that additional information was required in order to process 
the claim.  The veteran submitted a portion of the requested 
information on April 2, 2002, in a document dated March 29, 
2002.  The RO responded by referencing its first letter, 
noting that it was sent on March 25, 2002, and requesting 
additional information.  The RO then denied the veteran's 
claim and provided the veteran with additional information 
with respect to applying for tuition assistance.  

On May 20, 2002, the veteran submitted a formal Application 
for Tuition Assistance, NAVMC Form 10883.  Based on this 
application for benefits, the RO approved a tuition 
assistance payment for the second period of participation in 
the program, but denied payment for the first period, finding 
that application had not been made within one year of March 
4, 2001, i.e.:  within one year of completion of the course 
in question.  It did not, however, mention the veteran's 
prior informal claim for benefits.  In the veteran's June 
2002 notice of disagreement, he asserts that his online 
application was filed before March 4, 2002.

It is important to note at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107.

The provisions of 38 C.F.R. Section 21.1032 are applicable to 
informal claims and formal claims.  Subsection (b) states 
that if a claimant's claim is incomplete, VA will notify the 
claimant of the evidence necessary to complete the claim.  
Unless payment of educational assistance is permitted by 
paragraph (e) of Section 21.1032, if the evidence is not 
received within one year from the date of such notification, 
VA will not pay educational assistance by reason of that 
claim.  Subsection (e) allows for an extension of time for 
submitting evidence if good cause is shown.

Given the evidence of record, the Board finds that the 
veteran filed an informal claim for tuition assistance prior 
to the RO's acknowledgement of the claim on March 25, 2002.  
The evidence surrounding the undated materials in the claims 
folder reflect that the application must have been made at 
least in early March if not sooner.  Additionally, the 
veteran's credible assertion that the application was 
submitted prior to March 4, 2002 is given substantial weight 
as it is unrefuted in the record.  Thus, when resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's application for tuition assistance for the 
period of November 11, 2000 to March 4, 2001 was timely.  
Furthermore, because the RO acknowledged receipt of the 
informal claim and requested additional evidence that was 
submitted within one year of receipt of the claim, the Board 
finds that the criteria for VA to pay educational assistance 
by reason of that claim have been met.  Consequently, the 
veteran's appeal is granted subject to the laws and 
regulations governing the award of monetary benefits.


ORDER

Tuition assistance under Chapter 30, Title 38, United States 
Code, for the period of November 11, 2000 to March 4, 2001 is 
granted subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



